DETAILED ACTION
This action is in response to communication filed on 8/29/2022
 	Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11, filed 8/29/2022  with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Qiao et al. (US 2021/0258828).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiao et al. (US 2021/0258828).

Regarding claim 1, Qiao discloses an apparatus comprising: 
memory to store configuration parameters for configuring a user equipment (UE) for a fifth- generation (5G) local area network (LAN) service, wherein the configuration parameters include: a data network name (DNN) to access a private network and an authorized quality of service (QoS) parameter (see Qiao; [0119, 0134]; the 5GC may be able to provide policy information from the PCF 135 to the UE 100. Such policy information may include but not limited to the following: access network discovery & selection policy, UE 100 route selection policy (URSP) that groups to or more of SSC mode selection policy (SSCMSP), network slice selection policy (NSSP), DNN selection policy, and non-seamless offload policy.  Further, The 5G QoS model may support a QoS flow based framework as shown in example FIG. 7. The 5G QoS model may support both QoS flows that require a guaranteed flow bit rate and QoS flows that may not require a guaranteed flow bit rate); and 
processing circuitry, coupled with the memory, to: 
retrieve the configuration parameters from the memory (see Qiao; [0122]; FIG. 8B retrieving the NPFC Policy Control from the PCF 135 during the PCF selection); 
generate a message that includes the configuration parameters (see Qiao; [0122]; FIG. 8B; PCF 135 generates the NPFC Policy Control and transmit to the new AMF 155-1); and 
encode the message for transmission to the UE via non-access stratum (NAS) signaling (see Qiao [0130]; NAS signaling connection management may include the functions of establishing and releasing a NAS signaling connection. NAS signaling connection establishment function may be provided by the UE 100 and the AMF 155 to establish a NAS signaling connection for a UE 100 in CM-IDLE 600 state).

Regarding claim 2, Qiao discloses the apparatus of claim 1, wherein the configuration parameters further include a time of service activation (see Qiao; [0144]; a periodic registration update may be UE 100 re-registration at expiry of a periodic registration timer).

Regarding claim 3, Qiao discloses the apparatus of claim 1, wherein the configuration parameters are to configure the UE for a 5G LAN service for Internet protocol (IP) communication (see Qiao; [0106]; the UE 100 sets the requested PDU type during the PDU session establishment procedure based on its IP stack capabilities and configuration).

Regarding claim 4, Qiao discloses the apparatus of claim 3, wherein the configuration parameters further include: credentials to authenticate with the private network (see Qiao; [0122]; The initial registration procedure as depicted in example FIG. 8A and FIG. 8B may involve execution of network access control functions (e.g. user authentication and access authorization based on subscription profiles in UDM 140)), an IP address or prefix, a domain name service (DNS) server name or address, a support indicator for dynamic DNS, a dynamic host configuration protocol (DHCP) server address, or a proxy call session control function (P-CSCF) address.

Regarding claim 5, Qiao discloses the apparatus of claim 1, wherein configuration parameters are to configure the UE for a 5G LAN service for Ethernet communication (see Qiao; [0141]; The type of association may be IP, or Ethernet or unstructured).

Regarding claim 6, Qiao discloses the apparatus of claim 5, wherein the configuration parameters further include: an indication of support for an Institute of Electrical and Electronics Engineers (IEEE) 802.1Q operation to provide access to virtual networks and QoS support (see Qiao; [0171]; The 5G system may support the Ethernet type PDU session, and for Ethernet PDU session type, the Ethernet packet filter set may be used in the QoS rules or SDF template to identify a QoS flow. For Ethernet PDU session type, the packet filter set may support packet filtering based on at least any combination of: a source/destination MAC address; an Ethertype as defined, for example, in IEEE 802.3; a customer-VLAN tag (C-TAG) and/or Service-VLAN tag (S-TAG) VID fields as defined, for example, in IEEE 802.1Q), an IEEE 802.1Q virtual LAN identifier (VID) tag for a virtual network associated with the DNN, a generic public subscription identifier (GPSI) or subscription permanent identifier (SUPI) associated with an IEEE 802.1Q tag, an indication of address resolution protocol (ARP) support in the private network, or a maximum number of Ethernet addresses reachable via the UE.

Regarding claim 7, Qiao discloses the apparatus of claim 1, wherein the message is generated via a policy control function (PCF) (see Qiao; [0119]; the 5GC may be able to provide policy information from the PCF 135 to the UE 100. Such policy information may include but not limited to the following: access network discovery & selection policy, UE 100 route selection policy (URSP) that groups to or more of SSC mode selection policy (SSCMSP), network slice selection policy (NSSP), DNN selection policy, and non-seamless offload policy.).

Regarding claim(s) 8-13 and 14-20, do(es) not teach or further define over the limitation in claim(s) 1-6 and 1-7 respectively.  Therefore claim(s) 8-13 and 14-20 is/are rejected for the same rationale of rejection as set forth in claim(s) 1-6 and 1-7 respectively.

Conclusion
For the reason above, claims 1-20 have been rejected and remain pending.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY H TRAN whose telephone number is (571)270-5638. The examiner can normally be reached Monday - Friday 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY H TRAN
Primary Examiner
Art Unit 2456



/JIMMY H TRAN/Primary Examiner, Art Unit 2451